I dissent. The duty of the election board is to examine the petition and to determine whether or not each petitioner was qualified as a registered voter at the time he affixed his signature. How can such a duty be performed unless the date of signature be established? The opportunities for fraud in the inauguration of a recall are so numerous that every precaution should be taken to guard against improper practices. It may be that the law does not in terms command the dating of the signatures. It does, however, require the election commissioners solemnly to certify to the status of each signer as a registered voter at the moment when he affixed his name to the petition. They cannot *Page 345 
possibly perform that duty without evidence upon this subject, and surely the law does not contemplate the calling of all of the signers as witnesses before the board. Therefore, it seems to me, there is a clear implication that the date of signing must be indicated by each of the petitioners or by the person who circulates and verifies the petition.